DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                    v.

                          KEVIN A. BENITEZ,
                              Appellee.

                              No. 4D14-4398

                              [March 9, 2016]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert F. Diaz, Judge; L.T. Case No. 14-005383
MM10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellant.

   Teresa Williams and Carolyn B. Anderson of Williams & Trese, LLP,
Fort Lauderdale, for appellee.

PER CURIAM.

    We reverse the county court’s order finding the mandatory $5,000
civil penalty imposed for solicitation of prostitution under section
796.07(6), Florida Statutes (2014), to be unconstitutionally excessive.
See State v. Jones, 180 So. 3d 1085 (Fla. 4th DCA 2015). We remand for
further proceedings consistent with this opinion.

   Reversed and Remanded.

CIKLIN, C.J., WARNER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.